Citation Nr: 0019886	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-32 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for hypertension as due 
to an undiagnosed illness.

3.  Entitlement to service connection for hematuria as a 
manifestation of an undiagnosed illness.

4.  Entitlement to service connection for joint pain and 
fatigue, including tingling of the arms and legs and tremors 
of the hands, as a manifestation of an undiagnosed illness.

5.  Entitlement to service connection for submental 
lymphadenopathy with associated night sweats, claimed as 
swollen lymph nodes with associated night sweats, as a 
manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to March 
1987, and from January 1991 to May 1991.  The appellant 
served in Southwest Asia from February  to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claims 
for service connection for hematuria, swelling of the lymph 
nodes with associated night sweats, numbness in the buttocks, 
hips, legs and right arm from the elbow down, anxiety with 
sleeplessness and weakness and tiredness.  In that same 
decision, the RO also denied evaluations in excess of 20 
percent for the service-connected low back and cervical spine 
disorders. 

In the October 1995 rating decision, the RO indicated that it 
would review the veteran's claims for service connection for 
the aforementioned disabilities under 38 C.F.R. § 3.317 upon 
receipt of evidence (including statements of people who knew 
the veteran's condition) which showed that a chronic 
condition was manifested during the Persian Gulf War or 
manifested to a compensable degree within two years of 
leaving the Persian Gulf.  The veteran was informed of the 
RO's decision on October 27, 1995.  In an October 1996 letter 
from the veteran to the RO, he indicated that he was 
appealing all issues denied in the RO's October 1995 rating 
decision. 

In a December 1996 rating decision, the RO denied entitlement 
to service connection for hypertension, swelling of the lymph 
nodes with associated night sweats, weakness and tiredness 
and hematuria, all claimed as due to an undiagnosed illness.  
The RO also discussed the denial of entitlement to service 
connection for hypertension on a direct basis.  Thereafter, 
the RO sent a letter to the veteran, dated in February 1997, 
requesting that he clarify exactly which issues he was in 
disagreement with concerning the October 1995 rating decision 
because it covered seven different issues, five of which 
involved claims for service connection.  The veteran filed a 
Notice of Disagreement, received by the RO in March 1997, 
indicating that he disagreed with the RO's December 1996 
denial of service connection for hypertension, submental 
lymphadenopathy, hematuria and weakness and tiredness all 
claimed as due to an undiagnosed illness.  The veteran also 
requested entitlement to service connection for hypertension 
on a direct basis.  

These issues were subsequently addressed in an October 1997 
Statement of the Case (SOC).  In a November 1997 Supplemental 
Statement of the Case (SSOC), the RO framed the issues as 
entitlement to service connection for joint pain and fatigue, 
including tingling of the arms and legs and tremors of the 
hands, an adjustment disorder with an anxious mood, claimed 
as depression with trouble sleeping, submental (below the 
chin) lymphadenopathy with associated night sweats, claimed 
as swelling of the lymph nodes with associated nightsweats, 
hematuria and hypertension, all disorders were claimed as due 
to an undiagnosed illness.  The RO also addressed the claim 
of whether or not new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for hypertension on a direct basis.  A timely 
substantive appeal with respect to these issues was received 
from the veteran by the RO in November 1997.  As such, these 
issues have been certified and developed for appellate review 
and are listed on the front page of this decision.  The Board 
observes that the veteran withdrew his claim for service 
connection for an anxious mood, claimed as depression with 
trouble sleeping, as due to an undiagnosed illness, during a 
March 2000 hearing at the RO in Huntington, West Virginia 
before the undersigned Board member. 

The Board also notes that in his March 1997 Notice of 
Disagreement, the appellant also claimed service connection 
for abnormal liver enzyme tests with joint manifestations, 
tension headaches and mild restrictive ventilatory disease, 
claimed as difficult breathing, all disorders were claimed as 
due to an undiagnosed illness.  In an October 1997 rating 
decision, the RO denied the aforementioned claims for service 
connection, and also denied evaluations in excess of 20 
percent for the service-connected low back and cervical spine 
disorders.  The veteran was informed of the RO's decision on 
November 13, 1997.

In November 1997, the veteran filed a timely Notice of 
Disagreement with respect to these issues and they were 
addressed in a January 1998 SOC and a December 1998 SSOC.  In 
the December 1998 SSOC, the veteran was informed that his 
appellate rights with respect to the aforementioned claims 
would expire 60 days from the date of notification of the 
SSOC.  The veteran did not file a timely appeal with respect 
to these issues within the applicable time period.  
Therefore, the only issues which have been properly developed 
for appellate review, are those listed on the front page of 
this decision.  

During a March 2000 hearing at the Huntington, West Virginia 
RO before the undersigned Board member, the veteran raised 
the issue of entitlement to service connection for tingling 
of the arms and legs as secondary to the service-connected 
cervical spine disorder.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  In an April 1993 rating decision, the RO denied the 
veteran's claim for service connection for hypertension on a 
direct basis. 

2.  Evidence received since the RO's April 1993 rating 
decision denying service connection for hypertension on a 
direct basis does not bear directly and substantially on 
whether or not the veteran's hypertension was incurred in or 
aggravated by service, and it is not so significant that it 
must be considered in order to decide the claim.

3.  The veteran has been diagnosed as having hypertension.

4.  The claims of entitlement to service connection for 
hematuria, joint pain and fatigue, to include tingling of the 
arms and legs and tremors of the hands, and submental 
lymphadenopathy with associated night sweats, claimed as 
swelling of the lymph nodes with associated night sweats, all 
claimed as due to an undiagnosed illness, are plausible. 


CONCLUSIONS OF LAW

1.  The April 1993 RO decision is final.  38 U.S.C.A. § 7105 
(West 1991).

2.  Evidence received since the April 1993 rating decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for hypertension on a direct basis has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The claim of entitlement to service connection for 
hypertension as due to undiagnosed illness is legally 
insufficient.  38 C.F.R. § 3.317 (1999); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

4.  The claims of entitlement to service connection for 
hematuria, joint pain and fatigue, to include tingling of the 
arms and legs and tremors of the hands, and submental 
lymphadenopathy with associated night sweats, claimed as 
swelling of the lymph nodes with associated night sweats, all 
claimed as due to an undiagnosed illness, are well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

Where there is a prior RO decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7105.  When a veteran seeks to 
reopen a final decision based on new and material evidence, a 
three-step analysis must be applied.  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107 has been met.  Elkins v. West, 12 Vet. App. 
209, 218 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, in an April 1993 rating decision, the RO denied 
entitlement to service connection for hypertension on the 
basis that it was not acquired as a result of service nor was 
any hypertension shown to be manifested to a compensable 
degree within a year of discharge from service.  The veteran 
was informed of the RO's decision in May 1993.  The Board 
observes that, in the subsequent year, the veteran made no 
submissions to the RO that could be interpreted as a valid 
Notice of Disagreement under 38 C.F.R.§ 20.201 (1999).  As 
such, this decision is final.  See 38 U.S.C.A. § 7105(c).  
Accordingly, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the April 1993 RO decision.  

Evidence that was of record at the time of the RO's April 
1993 rating decision included the veteran's service medical 
records, reflecting that the veteran had elevated blood 
pressure readings of 160/100, 135/90 and 130/100 in February 
1986.  In May 1991, the veteran's blood pressure was recorded 
as 142/90.  An April 1991 demobilization examination report 
reflects that the veteran's blood pressure was 132/80.  The 
appellant's cardiovascular system was found to have been 
normal.  On a Report of Medical History, dated in April 1991, 
the veteran indicated that he had had high blood pressure. 

Also of record at the time of the RO's April 1993 rating 
decision were VA outpatient and examination reports and 
medical reports, submitted by the Mountaineer Chiropractic 
Center of Morgantown, West Virginia, dating from November 
1990 to April 1993.  These reports reflect that the veteran 
was seen at a VA outpatient clinic in between his periods of 
service in November 1990, and that blood pressure readings of 
142/99 and 130/88 were recorded.  The veteran was shown to 
have been normal tensive.  Subsequent VA reports reflect that 
the veteran was first diagnosed as having hypertension in 
September 1992, when a blood pressure reading of 170/102 was 
recorded.  

Evidence that was received since the April 1993 rating 
decision includes VA and private records, submitted by 
Fairmont Physicians, Inc., dating from 1994 to 1998, showing 
that the veteran had continued to seek treatment for his 
hypertension; statements, submitted by D. H. and W. G., 
indicating that the veteran was in poor health after he 
returned home from service in the Persian Gulf; and a 
transcript from a March 2000 hearing at the RO in Huntington, 
West Virginia, reflecting that the veteran had testified that 
his hypertension was acquired during service and that he was 
first diagnosed with hypertension in September 1992.  

In considering whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hypertension on a direct basis, the Board has 
considered all of the evidence presented since the RO's April 
1993 decision in light of the evidence that was available at 
that time.  Significantly, however, while this evidence is 
new, none of the evidence is material, and none of the 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In this 
regard, many of the medical records, which were not of record 
at the time of the April 1993 RO decision, merely repeat 
facts that were previously established, namely that the 
veteran continued to seek treatment for his hypertension.  
While the Board does not dispute the sincerity of the 
veteran's beliefs, none of the medical records received since 
the April 1993 RO decision suggests that the veteran's 
hypertension was acquired as a result of service or was 
manifested to a compensable degree within a year of discharge 
from service.  As such, the evidence submitted since the 
April 1993 RO decision is not new and material, and the claim 
is not reopened.

In reaching the foregoing decision, the Board views its 
discussion as sufficient to inform the appellant of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
9 Vet. App. 172, 173 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  In this regard, the above discussion 
informs the appellant of the steps he needs to fulfill in 
order to reopen his claim, and an explanation why his current 
attempt to reopen the claim for service connection for 
hypertension on a direct basis must fail.


II.  Service Connection Claims

A.  General Laws and Regulations

The veteran is seeking service connection for hypertension, 
hematuria, joint pain and fatigue, to include tingling of the 
arms and legs and tremors of the hands, and submental 
lymphadenopathy, all claimed as due to an undiagnosed 
illness.  The legal question to be answered initially is 
whether the veteran has presented evidence of well-grounded 
claims; that is, claims that are plausible.  If he has not 
presented well-grounded claims, his appeal must fail with 
respect to these claims and there is no duty to assist him 
further in the development of these claims.  38 U.S.C.A. 
§ 5107(a). 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Additionally, in order for a claim for benefits under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to be well-grounded, 
there must be proof of active service in the Southwest Asia 
theater of operations during the Persian Gulf War; proof of 
one or more signs or symptoms of undiagnosed illness; proof 
of objective indications of chronic disability manifest 
during service or to a degree of disability of 10 percent or 
more during the specified presumptive period; and proof that 
the chronic disability is the result of the undiagnosed 
illness.  VAOPGCPREC 4-99 (O.G.C. Prec. 4-99).

Hypertension as due to an undiagnosed illness

Although the veteran maintains that he has hypertension as a 
result of his service in the Persian Gulf and an undiagnosed 
illness, the Board notes that in Sabonis v. Brown, 6 Vet. 
App. 426 (1994), the Court held that in cases in which the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Id. at 430.  Pursuant 
to 38 C.F.R. § 3.317, service connection may be granted only 
for undiagnosed disabilities attributed to Southwest Asia 
service during the Persian Gulf War.  Since a longitudinal 
review of the record reflects that the veteran has been 
diagnosed as having hypertension, the Board must conclude 
that the veteran's claim for service connection for 
hypertension under the provisions of 38 C.F.R. § 3.317 is 
legally insufficient.  

Hematuria, joint pain and fatigue, to include tingling of the 
arms and legs and tremors of the hands, and submental 
lymphadenopathy with associated night sweats, all claimed as 
due to an undiagnosed illness

The veteran contends that he has hematuria, joint pain and 
fatigue, to include tingling of the arms and legs and tremors 
of the hands, and submental lymphadenopathy with associated 
night sweats as a result of his active duty service in the 
Persian Gulf.  A longitudinal review of the post-service 
medical evidence of record reflects that the veteran has 
received treatment for the aforementioned symptoms and that 
they have not been associated with any known diagnostic 
entity.  The Board is of the judgment that the veteran's 
claims for service connection for hematuria, joint pain and 
fatigue, to include tingling of the arms and legs and tremors 
of the hands, and submental lymphadenopathy with associated 
night sweats, claimed as swelling of the lymph nodes with 
associated night sweats, all claimed as due to an undiagnosed 
illness are well grounded and that additional development, 
including VA examinations, are necessary prior to final 
appellate review of these claims.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for hypertension on a direct 
basis is not reopened.

Service connection for hypertension as due to an undiagnosed 
illness is denied.  

The claims for service connection for hematuria, joint pain 
and fatigue, to include tingling of the arms and legs and 
tremors of the hands, and submental lymphadenopathy with 
associated night sweats, claimed as swelling of the lymph 
nodes with associated night sweats, all claimed as due to an 
undiagnosed illness are well grounded.  


REMAND

As the claims of entitlement to service connection for 
hematuria, joint pain and fatigue, to include tingling of the 
arms and legs and tremors of the hands, and submental 
lymphadenopathy with associated night sweats, claimed as 
swelling of the lymph nodes with associated night sweats, all 
claimed as due to an undiagnosed illness are well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to these claims.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

In addition, the veteran has submitted statements and has 
provided testimony that he underwent a Persian Gulf registry 
examination on September 8, 1993.  While the RO has secured 
numerous outpatient and examination reports from several VA 
facilities, specifically the VA Medical Center in Clarksburg, 
West Virginia, the record is devoid of the September 1993 
Persian Gulf examination report.  Accordingly, the September 
1993 Persian Gulf Registry examination report must be 
associated with the claims folder.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should ask the veteran to 
furnish the names and addresses of any 
health care providers who have treated 
him for a disorder manifested by 
hematuria, joint pain and fatigue, to 
include tingling of the arms, legs and 
tremors of the hands, and submental 
lymphadenopathy with associated night 
sweats since service that are not already 
of record, then obtain copies of complete 
clinical records of all such treatment.  
In any event, the RO should also contact 
the Clarksburg, West Virginia VA Medical 
Center and obtain and associate with the 
claims file the September 1993 Persian 
Gulf Registry examination report.  If 
this report is not secured, the reasons 
for its absence must be documented in the 
claims folder. 

2.  The veteran should also be afforded 
appropriate specialist examinations with 
regard to the Gulf War issues.  The 
veteran should be notified of the date, 
time, and place of the examinations in 
writing, and the RO should advise the 
veteran of the provisions of 38 C.F.R. § 
3.655(b)(1999) regarding failure to 
report for an examination scheduled in 
conjunction with an original compensation 
claim.  The RO should provide the 
examiners a list of the symptoms the 
veteran is claiming are manifestations of 
an undiagnosed illness.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiners prior to the examinations.

(a) Each examiner should note and detail 
the veteran's reported symptoms relevant 
to the appropriate specialty.

(b) Each examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from the reported symptoms.

(c) The examiner should determine whether 
it is at least as likely as not that the 
veteran's reported symptoms are 
attributable to a known diagnostic entity 
or to an undiagnosed illness.  If the 
symptoms are attributable to an 
undiagnosed illness, the examiner should 
be asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during the 
Gulf War. 

(d) All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions which contradict his or 
hers, the reasons for the disagreement 
should be set forth in detail.

3.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

4.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
SSOC concerning all evidence added to the 
record since the most recent SOC/SSOC on 
the issue(s).  The SSOC should consider 
the revised regulations under 38 C.F.R. § 
3.317.  If appropriate the SSOC should 
also consider the provisions of 38 C.F.R. 
§§ 3.158 and 3.655. The veteran and his 
representative should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



